                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                               WESTERN DIVISION
                                 No. 5:18-CV-445-D


ANTHONY BLUE, as the Administrator of )
the Estate of JAMES E. BLUE, SR.,     )
                                      )
                           Plaintiff, )
                                      )
                    ~                         )                      ORDER
                                   )
RANDY L. IIlLL, RUAN TRANSPORT     )
CORPORATION, and AIRGAS USA, LLC, )
                                   )
                       Defendants. )


       OnSeptemberl0,2019,defendantsmovedforacourt-hostedsettlementconference[D.E.38].

Plaintiff consents to the motion. The motion is GRANTED. The court hereby refers this case to

United States Magistrate Judge Gates for court-hosted mediation. Judge Gates will notify the parties

how he wishes to proceed concerning the mediation, and the date on which it will be held.

       SO ORDERED. This _ll,day of September 2019.
